Citation Nr: 1140748	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  07-02 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to bilateral leg cramps, to include as secondary to the service-connected disability of shell fragment wound, middle third, left leg.

2.  Entitlement to service connection for right inguinal hernia, repaired, to include as secondary to the service-connected disability of shell fragment wound, abdomen, operative scars, laceration left kidney, pancreas and colon. 

3.  Entitlement to service connection for a prostate condition, to include benign prostatic hypertrophy, claimed as due to exposure to herbicides.

4.  Entitlement to service connection for a kidney condition (claimed as infections), to include as secondary to the service-connected disability of shell fragment wound, abdomen, operative scars, laceration left kidney, pancreas and colon. 

5.  Entitlement to service connection for sigmoid diverticulosis with internal hemorrhoids (claimed as colon condition), to include as secondary to the service-connected disability of shell fragment wound, abdomen, operative scars, laceration left kidney, pancreas and colon. 
6.  Entitlement to service connection for a bladder condition (claimed as infections), to include as secondary to the service-connected disability of shell fragment wound, abdomen, operative scars, laceration left kidney, pancreas and colon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This matter was last before the Board in December 2009 at which time it was remanded for further development, i.e. to provide the Veteran adequate notice of how to substantiate a claim for service connection on a secondary basis and to obtain VA medical records.  That development was completed and the matter is now ready for consideration by the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the Veteran's service treatment records discloses that in October 1969 the Veteran sustained multiple shell fragment wounds from a land mine in Vietnam.  He particularly sustained wounds to his back, buttocks, abdomen and all extremities.  On the day of the injury, laparotomy revealed findings of a contused pancreas and right kidney, as well as a seromuscular tear of the transverse colon.  The Veteran was treated with wound care and antibiotics.

The Veteran does not generally contend that his currently claimed conditions manifested directly in service.  Rather, his emphasis is on whether his claimed conditions are secondary to his service-connected shrapnel wounds and residuals.  A review of the service treatment records shows no diagnosis of bilateral leg cramps, an inguinal hernia, a prostate condition, sigmoid diverticulosis or a bladder condition.  With respect to the kidney condition claim, the Board acknowledges that the Veteran sustained a contusion thereto; however, service treatment records show no further complaints or findings regarding the kidney.  

A review of the claims file discloses that in May 1970 the Veteran had been recently discharged from the Minneapolis VA Hospital after being treated for left ulnar nerve palsy and contractures of the fingers of the left hand secondary to his shrapnel wounds.  The Veteran then presented with complaints of fever and pain with urination.  A urinary tract infection (UTI) was assessed.  Subsequent records document later assessed UTIs and the Veteran has related that since service he has had a fairly regular history of UTIs.  

VA records dated in July 1970 also document an assessment of pyelonephritis.  This condition is characterized as an ascending UTI that has reached the pelvis of the kidney.  See Stedman's Medical Dictionary 1471 (26th ed. 1995).  Subsequent VA records note a history of this condition.  

Of record is a January 1971 VA report of surgical and orthopedic evaluation.  At this time, the Veteran had no symptoms from the operative scars of his abdomen and had no abdominal or bowel symptoms.  However, the Veteran reported that he could not eat fats as he could before his injury.  Also noted were cramps in the left thigh, but no actual loss of motion.  The Veteran has related a history of digestive problems since his service injuries.  

In January 2006 the Veteran filed his claims.  At this time, he related that the damages to his legs caused him to get a lot of cramps, for which he took medication.  He also noted that he had had surgery on his abdomen for a hernia.  He noted that he had been on a high fiber diet for quite some time due to "all the internal damage" and noted that he had had problems with his prostate, kidney, bladder and colon.  He feels that the trauma to his abdomen and extremities in October 1969 contributed to or caused these conditions.  

In March 2006 the Veteran was afforded a VA general medical examination.  With respect to the claimed conditions of diverticulosis, prostate condition and leg cramping, the examiner related that they could not comment on the etiology thereof in relation to the Veteran's service-connected wounds without resorting to speculation.  No rationale, however, was given for their inability.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  Moreover, when a medical examination report "does not contain sufficient detail," the adjudicator is required to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010).  

In this regard, the Court recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Accordingly, as the March 2006 examiner offered no rational for their inability to offer an opinion, the examination is inadequate.  Thus, a new VA examination is in order.  

Likewise, the Board finds that the Veteran should be afforded a VA examination on his claimed kidney condition (claimed as infections), sigmoid diverticulosis with internal hemorrhoids (claimed as colon condition), hernia, and bladder condition (claimed as infections).  As noted above, the Veteran had a UTI and pyelonephritis shortly after his discharge from service and has reported a history thereof ever since.  Thus the evidence indicates that he may have a kidney or bladder condition attributable to his service-connected shrapnel wound residuals.  As there is indication that the Veteran's UTIs may be related to his kidney problems, this also suggests that the condition may be attributable to service.  It is also not out of the realm of lay observation to point out that the Veteran's wounds may have predisposed him to incurring a hernia, particularly as he claims overuse of his right arm due to his damaged (and service-connected) left arm.  Likewise, the Veteran's history of bowel problems along with his complaints digesting fatty foods shortly after service, suggests that he may have sigmoid diverticulosis with internal hemorrhoids (claimed as colon condition) attributable to his service wounds.  Accordingly, as there is insufficient evidence to decide these claims and there is indication that the conditions are attributable to his service-connected wounds, an examination is necessary to decide them.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination conducted by an appropriate medical professional to address the nature and etiology of his claimed bilateral leg cramps and right inguinal hernia, repaired.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.

The examiner should address whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's bilateral leg cramps and a right inguinal hernia, to include the shrapnel wounds sustained therein.

If it is determined bilateral leg cramps and a right inguinal hernia was/were not caused by his service-connected shrapnel wound residuals, the examiner should opine whether it is at least as likely as not that bilateral leg cramps and a right inguinal hernia has/have been caused by or aggravated (that is, permanently worsened) by the service-connected shrapnel wound residuals beyond natural progression.  If aggravation is found, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

2.  Schedule the Veteran for VA examination conducted by an appropriate medical professional to address the nature and etiology of his claimed kidney condition, sigmoid diverticulosis and bladder condition.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.

The examiner should address the following questions:

a)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran incurred a kidney condition, sigmoid diverticulosis and bladder are related to service, to include any injuries sustained therein or any symptoms experienced therein?

b)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that a kidney condition, sigmoid diverticulosis or bladder condition has/have been caused or aggravated (that is, permanently worsened) by the service-connected residuals of his shrapnel wounds to the abdomen beyond natural progression.  If aggravation is found, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

c)  The examiner is also asked to address whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran incurred a prostate condition in service, or that a prostate condition is otherwise attributable thereto, including his presumed exposure to herbicides.  

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


